ICJ_032_PassageIndianTerritory_PRT_IND_1959-01-17_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING
RIGHT OF PASSAGE OVER
INDIAN TERRITORY
(PORTUGAL v. INDIA)

ORDER OF JANUARY 17th, 1959

1959

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU
DROIT DE PASSAGE
SUR TERRITOIRE INDIEN
(PORTUGAL c. INDE)

ORDONNANCE DU 17 JANVIER 1959
This Order should be cited as follows:

“Case concerning Right of Passage over Indian Territory,
Order of January 17th, 1959: I.C.]. Reports 1959, p. 3.”

La présente ordonnance doit étre citée comme suit:

« Affaire du droit de passage sur territoire indien,
Ordonnance du 17 janvier 1959: C. I. J. Recueil 1959, p. 3. »

 

Sales number 9 0 3
N° de vente:

 
1959
January 17th
General List :

No. 32

INTERNATIONAL COURT OF JUSTICE

YEAR 1959

January 17th, 1959

CASE CONCERNING
RIGHT OF PASSAGE OVER

INDIAN TERRITORY
(PORTUGAL v. INDIA)

ORDER

The President of the International Court of Justice,

having regard to Article 48 of the Statute of the Court and to
Article 37 of the Rules of Court;

having regard to the Order of November 6th, 1958, whereby the
time-limit for the filing of the Rejoinder of the Government of
India was postponed to January 26th, 1959;

Whereas, by a letter dated January 13th, 1959, the Agent for the
Government of India requested an extension until February 5th,
1959, for the filing of the Rejoinder;

Whereas, by a letter dated January 16th, 1959, the Agent for the
Government of Portugal stated that his Government made no
objection to this extension;

Decides to extend the time-limit for the filing of the Rejoinder of
the Government of India to February 5th, 1959.

4
4 RIGHT OF PASSAGE OVER INDIAN TERRITORY (ORDER I7 I 59)

Done in English and in French, the English text being authori-
tative, at the Peace Palace, The Hague, this seventeenth day of
January, one thousand nine hundred and fifty-nine, in three copies,
one of which will be placed in the archives of the Court and the
others transmitted to the Government of the Portuguese Republic
and the Government of the Republic of India, respectively.

(Signed) Helge KLAESTAD,
President.

(Signed) GARNIER-COIGNET,
Deputy-Registrar.
